Citation Nr: 1235126	
Decision Date: 10/10/12    Archive Date: 10/17/12	

DOCKET NO.  07-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Periods of active service from July 1989 to July 1993 and from January 2003 to May 2003 have been documented.  The Veteran also had periods of service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the VARO in Seattle, Washington, that, in pertinent part, denied entitlement to the benefits sought.

The Veteran offered testimony at a Travel Board hearing in Seattle, Washington, in July 2012.  A transcript of the hearing proceedings is of record and has been reviewed.  The Veteran is currently living in Canada and his claims file is therefore under the control of the White-River Junction RO.  

At the hearing, the Veteran and his representative briefly discussed his having osteomyelitis that they believe is related to his military service.  The question of service connection for osteomyelitis has not been developed or adjudicated for the Board's review and is referred to the RO for appropriate consideration.  The Board notes that a review of the record also reveals that the Veteran submitted a claim for disability compensation in August 2012 for an increased disability evaluation for his service-connected post-traumatic stress disorder, rated as 10 percent disabling, and for service connection for gastroesophageal reflux disease, and service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  These issues are also referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.  




REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Where the record before the Board is inadequate to render a fully informed decision on an appeal, a remand to the RO is required in order to fulfill the statutory duty to assist a Veteran in developing a claim for disability benefits.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the July 2012 hearing, the Veteran testified that he had been seeing a doctor in Canada and planned to submit records from that individual.  No such records have been submitted as of the date of this REMAND.  

In additional testimony, the Veteran stated that as a kid he was diagnosed with Osgood-Schlatter's disease, "but I never had any real issues."  (Transcript, page 4).  He then went on to say that he injured the right knee while in service and has had continuing problems ever since.  The record shows the Veteran was seen for right knee complaints during service.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is competent evidence of a disability that may be associated with an inservice event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A Veteran's report of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is "low."  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  On remand, therefore, a VA examination to determine the etiology of the Veteran's right knee disability should be conducted.

In view of the foregoing, the case is REMANDED for the following actions:  

1.  The Veteran should be contacted and asked to provide the names and addresses of all VA or private healthcare providers and treatment centers where he has received treatment for any right knee disability since the late 1980's.  After securing the necessary releases, VA should obtain any such records that have not been previously secured.  All appropriate efforts must be made to obtain all available treatment records and all attempts to procure such records should be documented in the file.  If the RO is not able to obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran must be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit the records for VA review.  

2.  The Veteran should be asked to provide statements from any individuals who have known him since his military service with regard to the recollections of difficulties he has had with his right knee ever since separation from his two periods of active service.  These individuals should be asked to provide information with regard to their awareness of the Veteran's difficulties with the right knee during and in the years since service.  Any records obtained should be associated with the claims file.

3.  VA should schedule the Veteran for an examination by a physician with the proper expertise for the purpose of determining the nature and etiology of his right knee disability.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran has a right knee disability that had its onset in service or is etiologically related to service. 
In the alternative, if it found that the Veteran clearly and unmistakably had a chronic right knee condition prior to service, the examiner should provide an opinion as to whether such condition condition was a congenital or developmental "disease" or "defect."  If the claimed disorder is a disease, an opinion may be required as to whether any aggravation in service was clearly and unmistakably not beyond its natural progression.  If the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

A complete rationale should accompany any opinion provided.  If an opinion cannot be rendered without result to speculation, this should be so indicated and the examiner should say why.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

4.  After the above has been completed, VA must readjudicate the claim for service connection for a right knee disability.  If the benefit sought on appeal is not allowed, the Veteran and his representative should be given a supplemental statement of the case.  They should then be given an appropriate time frame within which to respond.  Then, the case should be returned to the Board for appellate review, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  However, the Veteran is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not attending a requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



